DETAILED ACTION
Priority
Receipt is acknowledged of a 371 of international PCT application.
Information Disclosure Statement
The information disclosure statements filed 01/09/2020 and 02/19/2020 have been fully considered and is attached hereto.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless - (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim 16 is rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Desrosiers et al (US 2008/0144289). 
	Regarding Claim 16, Desrosiers (In Figs 1-8) discloses a method for cooling an integrated circuit device (10) on a printed circuit board (12) using a heat sink assembly (40), (Fig 8), the method comprising the steps of: 
engaging a hook (60) of the heat sink assembly (40) with a catch (24) on the printed circuit board (12); and 
rotating a handle (46) attached to the heat sink assembly (40) to cause the heat 25sink to be biased toward the printed circuit board (12) and contact the integrated circuit device (10) for transferring heat from the integrated circuit device to the heat sink (¶ 20, II. 9-11).
Allowable Subject Matter
Claims 1-15 and 19-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
wherein rotation of the handle causes (i) rotation of the hook, which iscauses the engagement portion to engage the printed circuit board, followed by (ii) movement of the cam surface of the handle along the cam surface of the hook, which causes translation of the clamp toward the printed circuit board against the bias of the spring” in claim1, “wherein rotation of the handle causes (i) rotation of the hook, which causes the engagement portion to engage the printed circuit board, followed by (ii) movement of the cam along the cam surface, which causes translation of the clamp IStoward the printed circuit board against the bias of the spring” in claims 8 and 12 and “wherein rotation of the handle causes (i) rotation of the hook, which causes the engagement portion to engage the another one of the components, followed by (ii) movement of the cam along the cam surface, which causes translation of the one 15of the components toward the another one of the components against the bias of the spring” in claim 19. 
The aforementioned limitation in combination with all remaining limitations of claims 1, 8, 12 and 19 are believed to render said claims 1, 8, 12 and 19 and all claims dependent therefrom (claims 2-7, 9-11, 13-15 and 20) patentable over the art of record. 
 	Claims 17-18 are objected to as being dependent upon a rejected base claim 16, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claims 17-18, the allowability resides in the overall structure of the device as recited in dependent claims 17 and at least in part because claim 17 recites, “wherein rotation of the handle causes (i) the hook to bear on a catch of the printed circuit board, followed by (ii) movement of a cam of the handle along a cam surface of the hook, which causes translation of the cam 30toward the printed circuit board against the bias of a spring”.
The aforementioned limitation in combination with all remaining limitations of claim 17 are believed to render said claim 17 and all claims dependent therefrom (claim 18) patentable over the art of record. 

The closest art of record is believed to be that of Desrosiers et al (US 2008/0144289 – hereafter “Desrosiers”).
a latch assembly (retention module, ¶ 8, II. 1-3) for latching a heat sink (40) onto a printed circuit board (12) to dissipate heat from an integrated circuit device (10) mounted to the printed circuit board (¶ 20, II. 9-11), the latch assembly comprising:  5a clamp (47) having a connector configured for connecting the latch assembly to a surface of the heat sink; a spring (49) coupled to the clamp and positioned for biasing the clamp away from the surface of the heat sink; a handle (46) rotatably connected to the clampto, the hook (60) having an engagement portion (tip of 60) configured for engaging the printed circuit board (12)”, however neither Desrosiers, nor any other art of record, either alone or in combination, teach or suggest the above mentioned limitations of claims 1, 8, 12, 17 and 19.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.

                					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Latch means For Socket Connector Assembly US 2005/0083659, Heat Sink Integrated Retention System US 2005/0099780, Socket for Electrical Component US 2017/0117652, Torsion Spring Force and Vertical Shear Pin Retention of Heat Sink to CPU US 2006/0203452. Other pertinent art made of record are on form PTO-892 notice of reference cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/AMIR A JALALI/Examiner, Art Unit 2835       

/ZACHARY PAPE/Primary Examiner, Art Unit 2835